EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding the Specification:
Amend the Non-Descriptive Title to recite: 
DISPLAY SUBSTRATE INCLUDING ELECTRICALLY INTERCONNECTING LIGHT SHIELDING LAYER AND BARRIER STRUCTURE BETWEEN GROOVES, AND METHOD OF FORMING THE SAME

Regarding Claim 1:
In Line 12: Delete “(Original)”.


Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which most closely resemble the claimed invention:
U.S. Pre-Grant Pub. 2020/0321405 to Kang et al.

U.S. Pre-Grant Pub. 2018/0006104 to Jung et al.

C.	U.S. Pre-Grant Pub. 2001/0040645 to Yamazaki.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 1 including a display substrate comprising, inter alia: 
a base substrate, and a light shielding layer, a first insulating layer, a first metal layer, a second insulating layer and a light emitting device stacked in sequence on the base substrate; 
wherein the second insulating layer has a first groove and a second groove, and a portion of the second insulating layer between the first groove and the second groove forms a barrier structure; 
the light shielding layer comprises a connection lead through which the signal line [of the first metal layer at first groove] and the connection terminal [of the first metal layer at second groove] are electrically connected;
in combination with the other structural limitations as claimed.

Specifically, a thorough search of the prior art fails to teach or suggest a display including the particular sequence of layers and LED devices, in combination with the first/second groove structure, and the configuration of the electrically interconnecting light shielding layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892